

116 HR 5729 IH: Protecting Americans from Seasonal Influenza Act of 2020
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5729IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Larsen of Washington (for himself, Mr. Langevin, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants for increasing seasonal influenza
			 vaccination rates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Americans from Seasonal Influenza Act of 2020. 2.Grants for increasing seasonal influenza vaccination ratesThe Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following new section:
			
				317U.Grants for increasing seasonal influenza vaccination rates
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to State health agencies to implement programs to increase seasonal influenza vaccination rates.
 (b)Number of grantsSubject to the availability of appropriations, the Secretary shall award no fewer than five and not more than 20 grants under this section.
 (c)EligibilityA State health agency is eligible to receive a grant under this section only if the average seasonal influenza vaccination rates in the State involved for the last three influenza seasons—
 (1)are below the rates recommended by the Centers for Disease Control and Prevention as part of the Healthy People 2020 initiative; or
 (2)otherwise fail to meet any subsequent goal for influenza vaccination established by the Director of the Centers for Disease Control and Prevention.
 (d)ElementsAs a condition on receipt of a grant under this section to implement programs intended to increase seasonal influenza vaccination rates, a State health agency shall agree to include in the program at least one of the following elements:
 (1)Increasing outreach to vulnerable populations, including pregnant and nursing mothers, the elderly, immunocompromised individuals, and young children.
 (2)Increasing outreach to populations most likely to be exposed to influenza, including health professionals and college students.
 (3)Encouraging employer-based vaccination programs. (4)Coordinating between health care providers and insurers to reduce the out-of-pocket costs of vaccinations.
 (5)Conducting a public awareness campaign on the burden of seasonal influenza. (6)Any other element determined by the Director of the Centers for Disease Control and Prevention to reduce infections, hospitalizations, or fatalities associated with, or the economic burden of, seasonal influenza.
 (e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for the period of fiscal years 2021 through 2023..
		